Exhibit 99.1 Contact: Investor Relations: Elaine Lintecum 916-321-1846 elintecum@mcclatchy.com McCLATCHY REPORTS SECOND QUARTER 2007 EARNINGS SACRAMENTO, Calif., July 19, 2007 – The McClatchy Company (NYSE-MNI) today reported second quarter 2007 earnings from continuing operations of $39.2 million, or 48 cents per share, subject to final resolution of the accounting treatment of The Seattle Times settlement discussed below. Earnings from continuing operations in the second quarter of 2006 were $32.2 million, or 69 cents per share.The company’s total net income for the 2007 quarter was $40.0 million, or 49 cents per share, compared to total net income of $44.1 million, or 94 cents per share, in the 2006 second quarter. Discontinued operations reflect the results of the (Minneapolis) Star Tribune newspaper which was sold on March 5, 2007.As a result of the acquisition of Knight Ridder on June 27, 2006 (the “Acquisition”), the company issued 35.0 million Class A shares which negatively impacted earnings per share for the 2007 quarter. Revenues from continuing operations in the second quarter of 2007 were $580.0 million, compared to revenues from continuing operations of $212.0 million in 2006. The increase in revenues reflects the addition of 20 newspapers acquired in the Acquisition. On a pro forma basis, including all newspapers as if they had been owned since the beginning of 2006, revenues from continuing operations were down 8.3% from 2006 pro forma second quarter revenues of $632.4 million.Advertising revenues were $488.3 million, down 9.8% from pro forma advertising in 2006, and circulation revenues were $69.7 million, down 4.6% on a pro forma basis. The company benefited from strong cost reduction efforts in the 2007 quarter.Cash expenses were down 12.2% as the result of synergies realized from the Acquisition, reduction in staffing levels and lower newsprint expense.Operating cash flow was up 4.4% on a pro forma basis and the operating cash flow margin was 26.9%. Earnings from continuing operations included a loss from the Company’s investments in unconsolidated companies of $3.4 million, compared to income in the second quarter of 2006 (prior to the Acquisition) of $0.5 million.The 2007 loss was due primarily to the operating results of its newsprint investments, which were partially offset by income from other investments. 1 First Half Results: Earnings from continuing operations for the first half of 2007 were $53.8 million or 66 cents per share compared to earnings from continuing operations of $54.0 million, or $1.15 per share, in the first half of 2006.The company’s total net income, including the results of discontinued operations, for the first half of 2007 was $49.0 million, or 60 cents per share, compared to total net income of $71.9 million, or $1.53 per share, in 2006. Revenues from continuing operations in the first half of 2007 were $1.15 billion, up $740.1 million from 2006 revenues of $406.5 million, due primarily to the addition of the 20 former Knight Ridder newspapers acquired in the third quarter of 2006. Advertising revenues totaled $965.3 million and circulation revenues were $141.6 million. On a pro forma basis, including the 20 former Knight Ridder newspapers in the first half 2006, total revenues in 2007 would have been down 6.7%, with advertising revenues down 7.6%, and circulation revenues down 4.1%. Cash operating expenses were down 9.3% in the first half and operating cash flow was up 2.4% in the first six months of the year. Interest expense from continuing operations for the first half of 2007 includes $5.7 million related to $530 million in debt repaid from the proceeds of the sale of the Star Tribune on March 5, 2007.However, the operations of the Star Tribune were included in discontinued operations during the first two months of 2007. In addition, earnings from continuing operations included a loss from its investments in unconsolidated companies of $13.1 million, primarily related to its newsprint joint ventures as discussed above, compared to income in the first half of 2006 (prior to the Acquisition) of $0.9 million. Management’s Comments: Commenting on second quarter and first half results, Gary Pruitt, chairman and chief executive officer, said, “Advertising results worsened across the board in the second quarter of 2007, but particularly in real estate advertising. Nearly three-quarters of our advertising declines are coming from California and Florida, two regions that benefited strongly from the real estate boom, and are likewise being hurt in the subsequent real estate slowdown. Advertising revenues were down 17.8% in these two regions in the second quarter and were down 14.4% through June 2007. The housing sector is an important component of these states’ economies. Hence, California and Florida also account for a majority of the decline in auto and employment advertising, as the real estate downturn is having an impact on these categories as well.Cyclical factors represent a significant portion of the current advertising downturn.In looking longer term, we feel good about our California and Florida regions. They were the best performers in the recent past, and we expect them to be strong performers again. In the meantime, our other regions are faring better and we continued to focus on cost controls to help offset the impact of the revenue challenges. 2 “We were pleased to see our operating cash flow increase 4.4% to $155.7 million in the quarter and we were able to show substantial improvement in operating cash flow margin—up 3.3 points from the pro forma 2006 quarter to 26.9% in the second quarter of 2007.We believe few newspaper operations can show growth in operating cash flow and related margins in this environment. “As we look to the third quarter, we expect continued declines in real estate advertising, particularly in the California and Florida newspapers. We expect no substantial improvement in advertising trends before the fourth quarter of 2007 and expect that revenues will likely still be negative in that quarter. Also, we expect to record losses from our equity investments that reflect the impact of lower newsprint prices and higher raw material prices on the results of both SP Newsprint Co (SP) and Ponderay Newsprint Company. We expect our total equity losses to equate to seven cents per share in the third quarter largely from these equity investments. As a result of the recently announced strategic alternative review at SP we are seeking to monetize this asset for our shareholders and end the equity losses from that investment, although the timing of any transaction is not yet clear. “With our portfolio of newspapers and digital assets in growth markets, new alliances with technology companies, and changes we are making in our cost structure, we approach the future with confidence. As we mentioned at the Mid-Year Media Conference last month, we are continuing our talks with Gannett and Tribune about changing our affiliate agreement with CareerBuilder to be more equitable for our newspapers and are hopeful that a resolution will be reached shortly. It is our clear preference to remain with CareerBuilder, and we will update investors once we have made a decision on our online employment solution. “In the meantime, we are working hard to offset the impact of revenue declines by exerting strong cost discipline. We are building a company for the long term, and we plan on generating value for our shareholders.” Pat Talamantes, McClatchy’s chief financial officer, said, “Debt at the end of the second quarter was $2.68 billion, down approximately $79 million since the end of the first quarter of 2007. Currently, we are in the midst of several de-leveraging transactions related to the sale of certain assets and real property. With these transactions and free cash generated by operations we expect to reduce debt by approximately $600 million to $700 million over the next 18 months.” Seattle Times Accounting Matter To Be Resolved: During the second quarter of 2007,The Seattle Times Company (STC) (in which the company owns a 49.5% equity interest) and The Hearst Corporation (Hearst) entered into an agreement to settle certain outstanding legal issues and amend their Joint Operating Agreement.As a result, STCis expected to make a paymentof approximately $24 million to Hearst in the third quarter of 2007. The company is in the process of reviewing the agreement and theappropriate accountingtreatment. The company's share of such payment maybe capitalized, or may be expensed as part of equity loss in the second quarter of 2007. If expensed in the second quarter of 2007, the impact on earnings will be a charge equal to six cents per share. The final accounting treatment for this item will be reflected in the company’s second quarter 2007 results in its Form 10-Q filed with the Securities and Exchange Commission on or before August 10, 2007. 3 The company’s pro forma statistical report, which summarizes revenue performance for June, the second fiscal quarter and first half of 2007, follows. This report includes advertising revenues for the 20 Knight Ridder newspapers the company acquired, but did not own in the first half of its fiscal 2006, and excludes the revenues of the Star Tribune newspaper.The pro forma information is meant to provide investors a sense of what the advertising results of the continuing operations would have been in each interim period. A reconciliation of non-GAAP terms used in this release are included in an attached summary schedule and are posted on our website at www.mcclatchy.com. A reconciliation of operating expenses, operating cash flow (as defined) and operating income to pro forma amounts are posted on the company’s website for the first three quarters of 2006. At noon Eastern time today, McClatchy will review its results in a conference call (877-278-1205 pass code 6237510) and webcast (www.mcclatchy.com).The webcast will be archived at McClatchy’s website. About McClatchy: The McClatchy Company is the third largest newspaper company in the United States, with 31 daily newspapers, approximately 50 non-dailies and direct marketing and direct mail operations. McClatchy also operates leading local websites in each of its markets which complement its newspapers and extends its audience reach in each market. Together with its newspapers and direct marketing products, these operations make McClatchy the leading local media company in each of its premium high growth markets. McClatchy-owned newspapers include The Miami Herald, The Sacramento Bee, the (Fort Worth) Star-Telegram, The Kansas City Star, The Charlotte Observer, and The (Raleigh) News &
